If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
In re BRAUN/WILLIAMS, Minors.                                      October 10, 2019

                                                                   Nos. 348218; 348220
                                                                   Lenawee Circuit Court
                                                                   Family Division
                                                                   LC No. 16-000808-NA


Before: RIORDAN, P.J., and K. F. KELLY and CAMERON, JJ.

PER CURIAM.

       In these consolidated appeals, respondent-mother and respondent-father appeal the orders
terminating their parental rights to their two minor children. We affirm.

         This matter stems from the termination of respondents’ parental rights to their two minor
children. Respondents’ children became temporary court wards under Michigan’s Juvenile
Code, MCL 712A.1, et seq.1 When efforts toward reunification were unsuccessful, petitioner
filed a supplemental petition to terminate respondents’ parental rights under MCL 712A.19b(3).
The supplemental petition was authorized by the trial court, and termination proceedings
commenced. On November 1, 2018, after the termination hearing began but before it concluded,
respondents chose to release their parental rights to the children under the Adoption Code, MCL
710.21, et seq. Shortly after respondents’ rights were terminated, respondents sought to revoke
the releases based on assertions that the releases were not knowingly and voluntarily made. The
trial court treated respondents’ motions as petitions for rehearing and held an evidentiary
hearing. In relevant part, respondents testified that two Department of Health and Human
Services (DHHS) employees told them on November 1, 2018, that they would be prosecuted for
animal abuse and neglect if they refused to voluntarily release their parental rights. Respondents
testified that they decided to release their parental rights because of this threat.



1
  Based on the limited record that is before us, it appears that respondents’ oldest child came
within the trial court’s jurisdiction in 2016 and that respondents’ youngest child came within the
trial court’s jurisdiction in 2017.



                                               -1-
        Following the evidentiary hearing and after reviewing the record from the November 1,
2018 hearing, the trial court ruled that respondents could not revoke the releases of their parental
rights. More specifically, the trial court held that, because “the release of parental rights on
November 1, 2018 was informed by consultation with attorneys and counselors, [ ] both parties
were able to understand the proceedings, and there [is] no credible evidence that either parent
had been threatened/promised anything to induce his/her release of parental rights.” These
appeals followed.

        On appeal, respondents both argue in a substantially similar manner that they did not
knowingly and voluntarily release their parental rights. Because respondents raised these issues
in motions before the trial court, the arguments are preserved. People v Metamora Water Serv,
Inc, 276 Mich. App. 376, 382; 741 NW2d 61 (2007). This Court reviews de novo the issue of the
validity of a release of parental rights. See In re Buckingham, 141 Mich. App. 828, 836-837; 368
NW2d 888 (1985). A trial court’s decision to deny revocation of a release of parental rights is
reviewed for an abuse of discretion. See In re Burns, 236 Mich. App. 291, 292-293; 599 NW2d
783 (1999).

       A release of parental rights must comply with the Adoption Code, which provides, in
pertinent part:

       A release by a parent or a guardian of the child shall not be executed until after
       the investigation the court considers proper and until after the judge . . . has fully
       explained to the parent or guardian the legal rights of the parent or guardian and
       the fact that the parent or guardian by virtue of the release voluntarily relinquishes
       permanently his or her rights to the child. . . . [MCL 710.29(7).]

       In other words, such a release must be knowingly and voluntarily made. In re Burns, 236
Mich. App. at 292. Once parental rights have been terminated, a parent may file a motion to
revoke the release or request rehearing, MCL 710.29(11); MCL 710.64(1); MCR 3.806(A), but a
change of heart alone is not grounds to set aside a release that is otherwise knowingly and
voluntarily made after proper advice of rights is given by the trial court. In re Burns, 236 Mich
App at 292-293.

        The record of the November 1, 2018 hearing establishes that the trial court properly
advised respondents of the rights that they would give up by executing the releases. More
specifically, the trial court explained to respondents that the proceedings were “serious” and that,
if they executed the releases, their parental rights would be terminated. The trial court provided
examples of parental rights, such as the right to custody and control over the minor children and
the right to seek visitation with the children. The trial court told respondents that they “[would]
have no more control of the children from that of a stranger” if they released their parental rights.
The trial court then questioned respondents extensively about their decisions to release their
parental rights. In response to the trial court’s questioning, respondent-father indicated that he
wanted to release his rights “[t]o make sure [the children] are stable and are well taken care of.”
Respondent mother explained: “Right now until we can get on our own feet ourselves and get
ourselves settled and stuff. Kind of what [respondent-father] said with being stable and [the
children] have what they need right now that [sic] we can’t do right now.” Respondents both
agreed that releasing their parental rights was in the minor children’s best interests. Respondent-

                                                -2-
father indicated that he understood the releases would be effective for the rest of the children’s
lives, and respondents both indicated that they understood that releasing their parental rights was
“irreversible.” Thus, the trial court did not err in determining that respondents knowingly
decided to release their parental rights. See In re Buckingham, 141 Mich. App. at 836-837.

         With respect to whether the releases were voluntary, respondents both stated that they
were voluntarily giving up their rights to the minor children. Although it appears from the
record that respondents did not begin to consider releasing their parental rights until sometime on
November 1, 2018, they both agreed that they “had adequate time and adequate counseling to
make th[e] decision.” Respondents also agreed that the decision to release their rights was their
“own well thought out decision,” and they denied that they were under the influence of alcohol
or drugs. Respondents denied that anyone at DHHS had pressured or threatened them to release
their rights. Similarly, respondents testified that no one at DHHS had promised them anything in
exchange for the release of their rights.2

        Although respondents argue on appeal that they were struggling emotionally when they
released their rights, there is nothing in the record at the November 1, 2018 hearing to support
that respondents’ ability to make informed and voluntary decisions was impaired. The fact that
respondents were facing involuntary termination of their parental rights under the Juvenile Code
does not make their decisions any less voluntary where, as here, respondents were advised on the
record and in writing that they were not required to release their parental rights. After receiving
this advice, respondents both signed the releases and confirmed on the record that they signed the
releases on their own “free will.” Importantly, respondent-mother’s therapist testified at the
rehearing that, although respondent-mother was under “phenomenal pressure” on November 1,
2018, she was “able to reason.” Thus, the trial court did not err in determining that respondents’
decisions to release their parental rights were voluntarily made. See In re Buckingham, 141
Mich. App. at 836-837.

         In sum, because the trial court did not err in determining that respondents’ decisions to
release their parental rights to the minor children were knowingly and voluntarily made, see id.,
the trial court’s denial of respondents’ requests to revoke the releases was not outside the range




2
   Respondents testified at the evidentiary hearing that DHHS employees told them that they
would not be criminally prosecuted if they released their parental rights to the children.
However, the trial court clearly found respondents’ testimony to be incredible. We defer to the
trial court’s determination of credibility and will not resolve credibility anew on appeal. MCR
2.613(C); see People v Daniels, 172 Mich. App. 374, 378; 431 NW2d 846 (1988).


                                                -3-
of reasonable and principled outcomes, see In re MKK, 286 Mich. App. 546, 564; 781 NW2d 132
(2009).

      Affirmed.



                                                      /s/ Michael J. Riordan
                                                      /s/ Kirsten Frank Kelly
                                                      /s/ Thomas C. Cameron




                                           -4-